   Case 4:19-cv-04274 Document 23-1 Filed on 11/27/19 in TXSD Page 1 of 2




                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

TOSHIBA INTERNATIONAL           §
CORPORATION,                    §
                                §
               PLAINTIFF,       §
v.                              §
                                §
PABLO D’AGOSTINO, an            § No. 4:19-cv-04274
individual, SUDHAKAR KALAGA, §
an individual, PD RENTALS, LLC, §
KIT CONSTRUCTION SERVICES, §
INC., KIT PROFESSIONALS, INC., §
SKBP VENTURES, LLC, and         §
SVSRK ENTERPRISES, LLC,         §
                                §
               DEFENDANTS.      §


          [PROPOSED] ORDER GRANTING PLAINTIFF’S
     UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMIT

      Pending before the Court is Plaintiff’s Unopposed Motion for Leave to

Exceed Page Limit. Upon consideration, the Court finds that the Motion should be

GRANTED. It is therefore,

      ORDERED that Plaintiff may file a 28-page brief supporting Plaintiff’s

Emergency Motion for a Temporary Restraining Order and Appointment of a

Receiver to Gather and Preserve Decedent’s Assets and Evidence.
   Case 4:19-cv-04274 Document 23-1 Filed on 11/27/19 in TXSD Page 2 of 2




     ORDERED that Plaintiff’s Emergency Motion is deemed filed on

November 27, 2019.

     SIGNED at Houston, Texas on this ____ day of November, 2019, at

___:_____ P.M.




                                              DAVID HITTNER
                                          United States District Judge
